Citation Nr: 9906717	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  95-00 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether the character of the appellant's discharge from 
military service is a bar to Department of Veterans Affairs 
(VA) benefits. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel





INTRODUCTION

The appellant entered active service in the United States 
Army in February 1948, and he received an other than 
honorable discharge in July 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1994 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which informed the appellant that his 
character of discharge from service rendered him ineligible 
for VA benefits. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been received by the RO.  

2.  The appellant's period of service from February 1948 to 
July 1952 was terminated by an other than honorable 
discharge.

3.  The appellant's offenses leading to his discharge did not 
constitute willful and persistent misconduct.


CONCLUSION OF LAW

The character of the appellant's discharge from service does 
not constitute a bar to VA benefits.  38 U.S.C.A. §§ 101(2), 
5107, 5303; 38 C.F.R. §§ 3.1, 3.12, 3.354 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that this appeal was 
previously before the Board and remanded in August 1996 for 
additional development, including obtaining additional 
records regarding the appellant's discharge, service medical 
records, and hospitalization records.  In that regard, the 
Board notes that it appears that most of the appellant's 
service medical records were destroyed by a fire at the 
National Personnel Records Center in St. Louis, Missouri, in 
1973, and are therefore unavailable.  Further, all attempts 
made to reconstruct the appellant's service medical records 
have been unsuccessful.  In a November 1998 Written Brief 
Presentation, the appellant's representative argues that the 
VA failed in complying with the August 1996 BVA Remand, in 
that it made no further efforts to search for the appellant's 
service medical records, despite the additional information 
that he provided in November 1997.  However, the Board notes 
that the appellant was requested to provide specific 
information, including names, dates, and locations of 
treatment.  While the appellant provided some pieces of 
information, he also indicated that he was "unable to answer 
the questions on [the] form [and it] had been over 45 years 
since [he] was discharged [from service]."  The Board has 
reviewed the appellant's statement, and finds that there was 
insufficient information to conduct an additional search for 
records.  Furthermore, in light of the favorable 
determination in this appeal, as set forth below, the absence 
of service medical records in this case is not prejudicial to 
the appellant.  In short, the Board finds that satisfactory 
attempts have been made to complete the requested development 
in the August 1997 BVA Remand, and the Board will now proceed 
with appellate review.

In order to qualify for VA benefits based on a particular 
period of service, a claimant must demonstrate that he or she 
was a "veteran" for VA purposes, with respect to the 
relevant service period.  A "veteran" is defined as any 
"person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A. § 
101(2)(West 1991); 38 C.F.R. § 3.1(d)(1998).  A claimant must 
establish that he or she was discharged under conditions 
other than dishonorable as a predicate to entitlement to VA 
benefits for a particular period of service.  See 38 C.F.R. § 
3.12(a); Laruan v. West, 11 Vet. App. 80 (1998).

A discharge or release is considered to have been issued 
under dishonorable conditions in certain circumstances.  
Acceptance of an undesirable discharge to escape trial by 
general court-martial is considered to be a discharge issued 
under dishonorable conditions.  38 C.F.R. § 3.12(d)(1).  A 
discharge under other than honorable conditions will be 
considered to have been issued under dishonorable conditions 
if it is determined that it was issued because of willful and 
persistent misconduct.  A discharge because of a minor 
offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful, and meritorious.  38 C.F.R. § 3.12(d)(4).

In addition, entitlement to the payment of VA benefits is not 
precluded if it is found that the appellant was insane at the 
time of committing the offense causing the dishonorable 
discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  "An 
insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides."  38 C.F.R. § 3.354(a). When a rating 
agency is concerned with determining whether an appellant was 
insane at the time he committed an offense leading to his 
court-martial or discharge, it will base its decision on all 
the evidence procurable relating to the period involved, and 
apply the foregoing definition.  38 C.F.R. § 3.354(b).

Initially, the Board notes that the action appealed in this 
case was an August 1994 determination by the RO.  In that 
determination, the RO indicated that the appellant had been 
notified of an earlier decision regarding his character of 
discharge in a VA letter dated in September 1993.  However, 
the RO stated that the appellant did not appeal that decision 
within one year, and that decision became final.  As such, 
the RO indicated that the appellant could "reopen" his 
claim if he had evidence "which was not previously 
considered," or if the discharge had been upgraded.  It does 
not appear that the RO continued to treat the appellant's 
claim as claim to reopen a previously denied claim based on 
new and material evidence.  Nevertheless, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) (previously known as the United States Court 
of Veterans Appeals) has held that in cases where the 
appellant has never attained the status of a claimant, there 
was never any "claim", well grounded or otherwise, and 
therefore there could not have been a finally denied claim to 
reopen.  See Sarmiento v. Brown, 7 Vet. App. 80, 83-84 
(1994).  Thus, with that in mind, the Board will proceed with 
the sole issue of whether the appellant is eligible as a 
claimant, keeping in mind that "unless a claimant first 
carries the initial burden of establishing status as a 
veteran ... the laws administered by the [VA] are not 
applicable or available," including the VA's "duty to 
assist" and the benefit of the doubt doctrine.  Laruan v. 
West, 11 Vet. App. 80, 85 (1998).

In the present case, the appellant's available service 
personnel records reveal that he entered active military 
service in the United States Army in February 1948, for a 
three year term of service.  His term of service was extended 
for a year pursuant to Public Law 624, in light of the 
ongoing Korean Conflict.  He was discharged from service in 
July 1952.

The record reveals that between October 1951 to December 
1951, the appellant had several periods of unauthorized 
absences (AWOL).  He was convicted by two Summary Courts 
Martials for being AWOL from  October 8, 1951 to October 9, 
and from October 12, 1951 to October 13, 1951.  He was also 
convicted of a Special Courts Martial for being AWOL from 
October 18, 1951 to October 19, 1951.  His sentence included 
confinement to hard labor for a period of six months.  In 
December 1951, the appellant appeared before a Board of 
Officers, to determine whether he should be discharged for 
unfitness. 

In a character of discharge determination, dated in October 
1954, it was held that the appellant's "actions during his 
military service constituted a course of persistent and 
willful misconduct and that the use of drugs constituted an 
act of moral turpitude."  Further, it was held that the 
appellant "was discharged from service under conditions not 
Other than Dishonorable."  Information from the National 
Personal Records Center, dated in December 1975, confirms 
that the appellant's character of discharge was other than 
honorable.

The appellant's central argument is that he was insane at the 
time he committed the offenses leading to his discharge.  
However, as the Board finds that the appellant's claim should 
prevail on other grounds, as set forth below, the question of 
the appellant's insanity becomes moot, and will not be 
addressed in this appeal.  

The Board has thoroughly reviewed all the evidence of record 
in this case, and the Board finds that the actions leading to 
the appellant's discharge from service did not constitute 
willful and persistent misconduct, within the meaning of 
38 C.F.R. § 3.12(d)(4).  The record reveals that the 
appellant's initial obligation for service in the Army was 
three years, however, as noted above, his service was 
extended due to the Korean Conflict, and his total service 
was four years and four months.  There is no evidence of 
record that the appellant's first three years of service were 
anything but honest and meritorious.  In fact, his periods of 
AWOL did not occur until after he completed his initial three 
year obligation.  Additionally, the Board notes that in the 
Report of Proceedings by Board of Officers, in December 1951, 
the appellant indicated that he was only 15 years old when he 
first entered service, although he never corrected the 
records to reflect such.  The appellant also stated in the 
hearing that he wanted to go into the Infantry division, but 
since he was a mechanic he was sent to the Engineers.  
Consequently, the appellant stated that he thought if he 
"goofed off" a little, he would be sent to the Infantry.  

The appellant also indicated that he used heroin on three 
occasions, and once took himself to the hospital on his own 
accord, because he felt "funny" from the narcotic.  On one 
occasion when the appellant went AWOL, he stated it was 
because he was trying to get a letter of transfer.  He 
indicated that he thought he could be a real benefit to the 
Army, and that he wanted to stay in the Army.  He further 
indicated that if he was able to stay, he didn't care where 
the Army would send him.  
As noted earlier, as punishment the appellant was sentenced 
to hard labor for six months.  Testimony in the December 1951 
hearing by prison officials reflected that while in prison, 
the appellant never refused work, never gave the guards a bad 
time, and frequently volunteered for other jobs.  In short, 
the appellant was described as a "model prisoner."  Another 
prison official described the appellant as a "very good 
prisoner."  

In light of the foregoing, the Board is unpersuaded that the 
appellant's three periods of AWOL, adding up to a few days 
out of 4 years and 4 months of service, did not  constitute 
willful and persistent misconduct, within the meaning of VA 
law.  As to the history of drug use, the primary basis for 
the finding in the character of discharge determination that 
the veteran used drugs was the appellant's own statements 
while on active duty and, in reviewing these statements, the 
Board finds that it was an apparent isolated episode of 
teenage experimentation; there is no laboratory evidence of 
drug use during service, nor is there any medical evidence of 
inservice drug dependence.  An Army psychiatrist's impression 
of a character and antisocial personality disorder, based on 
one interview, is not consistent with the personnel records, 
which indicate that the appellant performed his duties 
without any problems, aside from the isolated few days of 
AWOL.  While not at issue, the Board notes that the appellant 
served six months of hard labor as a punishment for his few 
days of AWOL, and he was described as a model prisoner during 
that time.  

In conclusion, as the vast majority of the appellant's 
military service appears to have been honest, faithful, and 
meritorious, the Board finds that the offenses described 
above did not constitute willful and persistent misconduct.  
See 38 C.F.R. § 3.12(d)(4).  Accordingly, the Board concludes 
that the character of the appellant's discharge does not 
preclude entitlement to VA benefits.

The Board emphasizes that despite the above finding, the 
Board is making no determination as to the official record of 
the appellant's discharge, which is in the sole purview of 
the Department of the Army.  See Harvey v. Brown, 6 Vet. App. 
416, 424 (1994)(any disagreement that a claimant may have 
with a discharge classification must be raised with the Army 
Board for Correction of Military Records, not with the VA).  
In that regard, the record reflects that in September 1994, 
the appellant submitted an Application for Correction of 
Military or Naval Record, and in August 1995, a decision was 
issued by the Department of the Army, Board for Correction of 
Military Records, which denied the appellant's request.  
Nevertheless, the criteria for VA benefits are not identical 
to those of the Army, and for the reasons set forth in this 
appeal, the Board finds that the character of the appellant's 
discharge is not a bar to entitlement to VA benefits.  


ORDER

The character of the appellant's discharge from service does 
not constitute a bar to VA benefits.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

